PER CURIAM.
The mandate of the Supreme Court of the United States having been filed in this cause in this Court, which said mandate directed that the judgment of this Court, 7 Cir., 62 F.2d 751, heretofore entered on January 13, 1933, be reversed, and which remanded this cause to this Court for further proceedings in conformity with the opinion of the said Supreme Court, 291 U.S. 163, 54 S.Ct. 368, 78 L.Ed. 706.
On consideration whereof: It is now here ordered that the judgment of this Court heretofore entered on January 13, 1933, be, and the same is hereby, vacated and set aside.
It is now here ordered and adjudged by this Court that the decision entered in this cause on December 21, 1931, by the United States Board of Tax Appeals be, and the same is hereby, affirmed.
It is further ordered that the mandate of this Court in this cause issue forthwith.